DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017217185 A1.
Claim 1
 	WO 2017217185 A1 discloses 5specifying a damaged portion by analyzing a captured image of a construction (See Claim 1, lines 1-8); and predicting, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.) and design data associated with the construction (The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.); wherein the construction is a pavement surface of a road, a bridge or a tunnel (FIG. 1 is a perspective view showing a structure of a bridge as an example of a structure to which the present invention is applied. The bridge 1 shown in FIG. 1 has a plurality of main girders 3, and the main girders 3 are joined together by a joint 3A. On the upper part of the main girder 3, a floor slab 2 which is a member made of concrete is placed. In addition to the floor slab 2 and the main girder 3, the bridge 1 includes members such as a cross girder, a tilted frame, and a horizontal frame (not shown)), wherein the image processing program causes a computer to execute processing of predicting the range to which the damage spreads according to a degree of overlap between the damaged portion and a member constituting the construction included in the design data (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.), wherein the member is a material as a reinforcing bar or a steel frame which is susceptible to deterioration or corrosion when exposed to water or wind or rain and whose shape can be changed by the corrosion (It is inherent that a bridge disclosed in the prior art is going to be exposed to weather causing deterioration or corrosion), wherein the degree of overlap is determined by superimposing the captured image with the damaged portion, with members visible at a depth within a predetermined distance from the surface of the concrete when the surface of the concrete including the damage is seen through from the image capturing direction of the input image (For example, as shown in FIG. 11, the crack information including the composite image IMG2 for each space of the floor slab and the crack image CR is displayed on the screen of the terminal display unit 14. In this example, the crack image CR is superimposed at a position where a crack is detected in the composite image IMG2. In FIG. 11, the scale image is omitted, but the scale image may be further superimposed on the composite image IMG2.).
Claim 2
  	WO 2017217185 A1 discloses the image processing program causes a computer to execute processing of outputting the predicted range (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.).
Claim 6
 	WO 2017217185 A1 discloses 5Specifying, by a computer, a damaged portion by analyzing a captured image of a construction (See Claim 1, lines 1-8); and predicting, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.) and design data associated with the construction (The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.); wherein the construction is a pavement surface of a road, a bridge or a tunnel (FIG. 1 is a perspective view showing a structure of a bridge as an example of a structure to which the present invention is applied. The bridge 1 shown in FIG. 1 has a plurality of main girders 3, and the main girders 3 are joined together by a joint 3A. On the upper part of the main girder 3, a floor slab 2 which is a member made of concrete is placed. In addition to the floor slab 2 and the main girder 3, the bridge 1 includes members such as a cross girder, a tilted frame, and a horizontal frame (not shown), wherein the computer executes processing of predicting the range to which the damage spreads according to a degree of overlap between the damaged portion and a member constituting the construction included in the design data (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.), wherein the member is a material as a reinforcing bar or a steel frame which is susceptible to deterioration or corrosion when exposed to water or wind or rain and whose shape can be changed by the corrosion (It is inherent that a bridge disclosed in the prior art is going to be exposed to weather causing deterioration or corrosion), wherein the degree of overlap is determined by superimposing the captured image with the damaged portion, with members visible at a depth within a predetermined distance from the surface of the concrete when the surface of the concrete including the damage is seen through from the image capturing direction of the input image (For example, as shown in FIG. 11, the crack information including the composite image IMG2 for each space of the floor slab and the crack image CR is displayed on the screen of the terminal display unit 14. In this example, the crack image CR is superimposed at a position where a crack is detected in the composite image IMG2. In FIG. 11, the scale image is omitted, but the scale image may be further superimposed on the composite image IMG2.).
Claim 7
 	WO 2017217185 A1 discloses a memory (Fig. 2, Ref. 60; database); and a processor (Fig. 2, Ref. 50, predicting unit) coupled to the memory and configured to: specify a damaged portion by analyzing a captured image of a 15construction (See Claim 1, lines 1-8); and predict, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.) and design data associated with the construction (The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.); wherein the construction is a pavement surface of a road, a bridge or a tunnel (FIG. 1 is a perspective view showing a structure of a bridge as an example of a structure to which the present invention is applied. The bridge 1 shown in FIG. 1 has a plurality of main girders 3, and the main girders 3 are joined together by a joint 3A. On the upper part of the main girder 3, a floor slab 2 which is a member made of concrete is placed. In addition to the floor slab 2 and the main girder 3, the bridge 1 includes members such as a cross girder, a tilted frame, and a horizontal frame (not shown)), wherein the processor executes processing of predicting the range to which the damage spreads according to a degree of overlap between the damaged portion and a member constituting the construction included in the design data (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.), wherein the member is a material as a reinforcing bar or a steel frame which is susceptible to deterioration or corrosion when exposed to water or wind or rain and whose shape can be changed by the corrosion (It is inherent that a bridge disclosed in the prior art is going to be exposed to weather causing deterioration or corrosion), wherein the degree of overlap is determined by superimposing the captured image with the damaged portion, with members visible at a depth within a predetermined distance from the surface of the concrete when the surface of the concrete including the damage is seen through from the image capturing direction of the input image (For example, as shown in FIG. 11, the crack information including the composite image IMG2 for each space of the floor slab and the crack image CR is displayed on the screen of the terminal display unit 14. In this example, the crack image CR is superimposed at a position where a crack is detected in the composite image IMG2. In FIG. 11, the scale image is omitted, but the scale image may be further superimposed on the composite image IMG2.).

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicant respectfully takes the position in the remarks filed on April 20, 2022 on pages 6-8 that WO 2017217185 Al discloses the image processing program causes a computer to execute processing of outputting the predicted range (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.). However, in WO 2017217185, there is no predicting the range to which the 
damage spreads according to a degree of overlap between the damaged portion and a member constituting the construction included in the design data. 
The office respectfully takes the position as disclosed in the above rejection that prior art WO 2017217185 Al clearly discloses a composite image (reference image) is superimposed over a crack image (measured image) and displayed on a terminal display. The prior art further discloses the prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10. Therefore WO 2017217185 Al clearly reads on the amended claim limitations of claims 1, 6-7. 
With regard to dependent claim 3, the argument is moot since the claim is canceled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 24, 2022